[joinderpaypalpteltdsinga001.jpg]
JOINDER AGREEMENT JOINDER AGREEMENT, dated as of March 27, 2020 (this “Joinder
Agreement”), among PayPal Pte. Ltd. (Company Registration Number 200509725E), a
private limited company incorporated under the laws of Singapore (the
“Subsidiary”), PAYPAL HOLDINGS, INC., a Delaware corporation (the “Parent
Borrower”), J.P. Morgan Securities Australia Limited (the “Australian Borrower
Administrative Agent”), JPMorgan Chase Bank, N.A., Toronto Branch (the “Canadian
Borrower Administrative Agent”), J.P. Morgan Europe Limited (the “Luxembourg
Borrowers and Singapore Borrower Administrative Agent”) and JPMorgan Chase Bank,
N.A. (the “Parent Borrower Administrative Agent” and together with the
Australian Borrower Administrative Agent, the Canadian Borrower Administrative
Agent and the Luxembourg Borrowers and Singapore Borrower Administrative Agent,
the “Administrative Agent”) for the several banks and other financial
institutions (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of September 11, 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein being used herein as therein defined), by and among the
Parent Borrower, the Designated Borrowers from time to time parties thereto, the
Lenders and the Administrative Agent. W I T N E S S E T H: WHEREAS, the parties
to this Joinder Agreement wish to add the Subsidiary as a Designated Borrower to
the Credit Agreement in the manner hereinafter set forth; and WHEREAS, this
Joinder Agreement is entered into pursuant to Section 4.03(b) of the Credit
Agreement; NOW, THEREFORE, in consideration of the premises, the parties hereto
hereby agree as follows: 1. The Subsidiary hereby acknowledges that it has
received and reviewed a copy of the Credit Agreement, and acknowledges and
agrees to: (a) join the Credit Agreement as the Singapore Borrower and a
Designated Borrower; (b) be bound by all covenants, agreements and
acknowledgments attributable to the Singapore Borrower and a Designated Borrower
in the Credit Agreement; and (c) perform all obligations and duties required of
it by the Credit Agreement. 2. The Subsidiary hereby represents and warrants
that the representations and warranties with respect to it contained in Article
V of the Credit Agreement (other than the representations and warranties
contained in Section 5.09 and 5.10 of the Credit Agreement, which shall not
apply to the Singapore Borrower) are true and correct in all material respects
on the date hereof. 1 834876.04-LACSR02A - MSW



--------------------------------------------------------------------------------



 
[joinderpaypalpteltdsinga002.jpg]
3. The Tranche under which the Subsidiary shall have the right to borrow once
joined to the Credit Agreement as the Singapore Borrower and a Designated
Borrower: Tranche: Tranche 6 Facility 4. The address and country of
incorporation of the Subsidiary are set forth below: Address 5 Temasek Boulevard
#09-01 Suntec Tower Five Singapore 038985 Country of incorporation: Singapore 5.
Notwithstanding anything to the contrary contained herein, the Credit Agreement
or in any other Loan Document, Committed Loan Notices with respect to Borrowings
by the Singapore Borrower may only be delivered by the employees of the Parent
Borrower or any of its Subsidiaries that are designated in writing to the
Administrative Agent in a designation letter executed by (i) the Treasurer of
PayPal, Inc., a Delaware corporation (“PayPal, Inc.”) and (ii) either (x) the
Chief Financial Officer of PayPal, Inc. or (y) the Assistant Treasurer of
PayPal, Inc. 6. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. 7. This
Joinder Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall be deemed an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Joinder
Agreement by email or facsimile transmission shall be effective as delivery of a
manually executed counterpart of this Agreement. 8. Pursuant to Section 11.01 of
the Credit Agreement, the Administrative Agent, with the consent of the Parent
Borrower, may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct any typographical
error or other manifest error in any Loan Document. As such, the definition of
“Tranche 6 Committed Loan Borrowing” in the Credit Agreement is hereby amended
to read as follows: “Tranche 6 Committed Loan Borrowing" means a borrowing of
Tranche 6 Committed Loans. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 2
834876.04-LACSR02A - MSW



--------------------------------------------------------------------------------



 
[joinderpaypalpteltdsinga003.jpg]
IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its duly authorized officer and/or director as
of the day and year first above written. PAYPAL PTE. LTD., as Singapore Borrower
and a Designated Borrower By:/s/ Wong Mun Yat Name: Wong Mun Yat Title: Director
By: /s/ Cameron McLean Name: Cameron McLean Title: Director PAYPAL HOLDINGS,
INC., as the Parent Borrower By:/s/ Anthony Glasby Name: Anthony Glasby Title:
Vice President and Treasurer 834876.04-LACSR02A - MSW



--------------------------------------------------------------------------------



 
[joinderpaypalpteltdsinga004.jpg]
ACKNOWLEDGED AND AGREED TO: JPMORGAN CHASE BANK, N.A., as the Parent Borrower
Administrative Agent By: /s/ Daniel Luby Name: Daniel Luby Title: Vice President
J.P. MORGAN EUROPE LIMITED, as the Luxembourg Borrowers and Singapore Borrower
Administrative Agent By: /s/ Grant Keith Name: Grant Keith Title: Associate J.P.
MORGAN SECURITIES AUSTRALIA LIMITED., as the Australian Borrower Administrative
Agent By: /s/ Cristina de Guzman Name: Cristina de Guzman Title: Associate
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as the Canadian Borrower
Administrative Agent By: /s/ Nauman Muzaffar Name: Nauman Muzaffar Title: Vice
President 834876.04-LACSR02A - MSW



--------------------------------------------------------------------------------



 